Citation Nr: 0522719	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of status 
post fracture of the right distal fibula, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to October 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a rating in excess of 20 
percent for residuals of status post fracture of the right 
distal fibula.  Jurisdiction of the case was subsequently 
transferred to the Reno, Nevada, RO.  In April 2005, the 
veteran testified at a travel board hearing chaired by 
Veterans Law Judge C.W. Symanski, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).

The Board notes that, during his April 2005 hearing, the 
veteran appeared to raise claims for service connection for 
right knee disability, a skin disorder secondary to use of a 
support for service connected right ankle disability, and 
symptomatic scarring secondary to service connected right 
ankle disability status post open reduction of internal 
fixation.  These issues are not currently on appeal before 
the Board, and are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's right ankle disability, status post open 
reduction of internal fixation, is manifested by painful 
motion and stiffness exacerbated on use, but functional range 
of motion.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
residuals of right ankle fracture.  The Board has reviewed 
all the evidence in the veteran's claims folder, which 
includes, but is not limited to: service medical records; VA 
clinic records; VA examination reports dated December 1992, 
October 1996, September 1998, and December 2004; the 
veteran's statements and testimony in support of claim; and 
argument provided by the veteran's representative.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a.  
The RO has currently assigned a 20 percent rating for right 
ankle disability under Diagnostic Code 5270.  This rating 
contemplates marked limitation of ankle motion, and is the 
highest rating under that diagnostic code.  If a higher 
rating is to be granted, it would have to be under an 
alternative Diagnostic Code.

The only other alternative method to provide the veteran a 
higher rating for his right ankle disability would be to rate 
the veteran's right ankle disability under the schedular 
criteria for ankylosis of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274.  Diagnostic Code 5270 provides a 
30 percent rating for ankylosis of the right ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  Normal range of motion of 
the ankle is measured as 0 to 20 degrees in ankle 
dorsiflexion, and 0 to 45 degrees in plantar flexion.  38 
C.F.R. § 4.71, Plate II (2004).  The Court of Appeals for 
Veterans Claims (CAVC) has noted that ankylosis refers to 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988).  

The veteran reports that his right ankle disability is 
painful on use and prevents him from engaging in strenuous 
activities.  Upon prolonged sitting, his ankle becomes 
painful and stiff with an initial difficulty of moving the 
ankle until it "warms up a bit."  He uses a cane to assist 
in ambulation, but also refers to a symptomatic right knee 
disability that also interferes with his ambulation.  He uses 
a support brace for the right ankle that is ineffective.  At 
his April 2005 hearing, the veteran's representative 
indicated that a higher rating required a finding of 
ankylosis, and obtained the following testimony from the 
veteran regarding instances where his right ankle was 
"frozen in place":

"Well, like I said, I can just be sitting around 
doing nothing, and my ankle will stiffen up, as 
well as my knee.  Like I say, if I get some 
movement in there, and some motion, then it 
loosens up a little bit, but there is still pain 
and there's still stiffness."

Transcript of Veterans' Personal Hearing before the Board, p. 
6, dated April 5, 2005.

The issue before the Board is limited to the clinical finding 
as to whether the veteran's right ankle disability is 
manifested by ankylosis so as to warrant consideration of 
application of the criteria for Diagnostic Code 5270.  VA 
examination in December 2004 included the veteran's report of 
having "full but painful motion of the [right] ankle."  
Physical examination demonstrated right ankle dorsiflexion to 
10 degrees, and plantar flexion to 30 degrees.  The veteran 
had full inversion and eversion of the heel as well as 
pronation and supination of the foot.  X-ray examination 
showed a well-healed fracture of the right distal fibula 
bridged by a plate applied to the lateral aspect of the 
fibula and multiple screws well-placed within the fibula.  
The right ankle mortise was intact without evidence of 
osteoarthritis.  The examiner offered a diagnosis of well-
healed fracture of the right distal fibula with plates and 
screw in place having mild limited right ankle motion and 
mild persistent swelling of the right ankle.  The examiner 
also opined that the veteran did not have any activity 
restrictions with regard to the right ankle.  VA clinic 
records associated with the claims folder reflect the 
veteran's treatment for right ankle pain, but clinical 
descriptions of full range of motion (ROM).

The lay and medical evidence in this case shows that the 
veteran's right ankle disability, status post open reduction 
of internal fixation, is manifested by pain and stiffness 
exacerbated by use.  However, there is no showing that he 
manifests ankylosis of any kind, let alone ankylosis in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees that would be 
required for a higher rating in this case.  In arriving at 
this conclusion, consideration has been given to functional 
impairment as required by DeLuca, but it is clear that a 
higher rating for the functional impairment is not in order.  
The VA examiner in 2004 opined that the veteran did not have 
any activity restrictions pertaining to his right ankle 
disability, and all the clinical findings of records have 
shown functional range of motion of the right ankle.  This 
would be inconsistent with a finding of ankylosis of the 
right ankle.  Further, it is to be emphasized that the 
current 20 percent rating already contemplates marked 
limitation of right ankle motion, and his pain on use cannot 
be the basis for any additional compensation as the 20 
percent rating is the maximum rating for limitation of 
motion.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) 
(symptoms of pain and functional loss of use could not form 
the basis for a higher award where claimant was in receipt of 
the maximum rating for limitation of motion, and ankylosis 
was absent).  See also Johnston, 10 Vet. App. at 85.  
Accordingly, the preponderance of the evidence weighs against 
a rating in excess of 20 percent for right ankle disability.

In so holding, the Board has considered the veteran as 
competent to describe his right ankle symptoms, but he is not 
deemed competent to diagnose his right ankle disability as 
being manifested by ankylosis.  38 C.F.R. § 3.159(a) (2004).  
The lay and medical evidence and information record clearly 
establishes that the veteran's right ankle disability not 
ankylosed so as to warrant consideration of a higher rating.  
The veteran is already in receipt of a compensable rating for 
limited motion of the right ankle and, therefore, arthritic 
conditions of the joint would not provide a basis for a 
separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010 (2004).

Finally, the Board does not find that the veteran's right 
ankle disability presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
criteria of 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his right 
ankle disability.  He does report difficulty with obtaining 
employment requiring prolonged standing and use, but 
indicates undergoing vocational rehabilitation so that he 
could secure employment not requiring constant use of the 
right ankle.  The VA examiner in 2004 found that the veteran 
did not have any activity restrictions due to his right ankle 
disability.  His 20 percent rating contemplates loss of 
working time during exacerbations.  38 C.F.R. § 4.1 (2004).  
As such, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

In so holding, the Board has carefully reviewed the record to 
ensure compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated March 
2002, as well as the rating decision on appeal, the statement 
of the case (SOC) and the supplemental statement of the 
(SSOC), told him what was necessary to substantiate his 
claim.  In fact, the rating decision on appeal, the SOC and 
the SSOC provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
The March 2002 letter, as well as a September 2004 RO letter, 
satisfies the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The September 2004 RO letter specifically informed 
the veteran "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the information or evidence is in your possession, please 
send it to us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  In fact, as evidenced by the hearing 
transcript dated April 2005, the veteran and his 
representative explicitly recognized that a finding of 
ankylosis was necessary for a higher rating.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes.  The 
veteran has not authorized VA to obtain any private evidence 
and/or information on his behalf.  An RO inquiry in September 
2004 indicated that the veteran was not receiving Social 
Security Benefits under either Title II or Title XVI.  VA 
also provided the veteran with examination during the appeal 
period.  The lay and medical evidence of record conclusively 
shows that there is no ankylosis of the right ankle, and the 
evidence in its totality provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

An increased rating for right ankle disability is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


